OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. The record supports the Appellate Division’s finding that the challenged lineup was not unduly suggestive. Accordingly, defendant’s claim is beyond our further review (People v McBride, 14 NY3d 440, 448 [2010] [citation omitted]).
Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia and Wilson concur; Judge Feinman taking no part.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.